DETAILED ACTION
This office action is in response to the amendment filed on 08/23/2021. Claim 1, 6, 7, 9, 10, 11, 15-16, 18, 19 and 20 are amended and claims 21-22 are added. Claims 1-4, 6-13 and 15-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to fractional/arbitrary tile grouping.
Prior art:
Han (US 2021/0127136) 
Misra (US 2021/0120275) 
Xu (US 2020/0252605)
	The closest prior art Han, paragraph 868 discloses The three-dimensional data encoding device may encode one or a plurality of tile levels, and the three-dimensional data decoding device may decode one or more tile levels needed in an application, from among the one or a plurality of tile levels.
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “wherein individual tiles of the video presentation frame have a capability of not belonging to any of the two or more groups; wherein a first one of the tiles comprises a first fractional part that belongs to a first group of the groups, and wherein the first one of the tiles comprises a second fractional part that belongs to a second group of the groups, the second group being different from the first group; signal a flag indicating fractional tiling”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-4, 6-13 and 15-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481